It is my privilege to deliver the statement of
the Republic of Zimbabwe to the Assembly on
behalf of my Minister for Foreign Affairs, who
has had to go home on urgent business. The
following is his statement.
The Government and people of the Republic of
Zimbabwe warmly greet the Secretary General and
all delegations and wish the session success. I
should like to take this opportunity to
congratulate Mr. Hollai on his election to the
presidency of the thirty seventh session of the
General Assembly. He has my best wishes and those
of my delegation in the very important
responsibility which the Assembly has placed on
his shoulders. He can certainly count on my
delegation's cooperation with him in his work.
May I also join other speakers who have paid a
thoroughly deserved tribute to Mr. Kittani of
Iraq, for the way in which he presided over the
thirty sixth session of the General Assembly, as
well as the special sessions.
As this is the first opportunity for me to offer
my personal congratulations to Mr. Perez de
Cuellar, on his election to the highest office in
the Organization, I wish to do so now. This is,
of course, in addition to the messages of
felicitation and good wishes which the Government
of Zimbabwe communicated to the Secretary General
through the normal channels soon after his
election and also during the recent special
session of the General Assembly devoted to
disarmament. The Government of the Republic of
Zimbabwe is particularly satisfied at his
election for several reasons, the most important
of which are his outstanding qualities both as a
person and as a diplomat, which are well known to
all in this Assembly, and, equally important, the
great honor which his election represents to his
country, Peru, to the nonaligned movement and to
the third world.
There can be no denying the fact that the thirty
seventh session of the General Assembly is taking
place against the background of a critically
deteriorating international situation. I wish to
refer to some of the things which contribute to
this atmosphere of fear, tension and insecurity
in our world. In so doing it is my sincere hope
that when we conclude this session we shall all,
as individuals and nations, rededicate and
recommit ourselves to the high principles of the
Charter and to world peace.
The current vicious arms race, especially the
nuclear arms race, if it is not quickly and
effectively checked, could lead only to a nuclear
conflict, resulting in the complete destruction
of this planet; and, as the Secretary General has
already warned in his report on the work of the
Organization, nothing worthwhile will survive a
nuclear holocaust if one comes. Let us remind
ourselves, therefore, that what is at stake here
is the survival of the human race. If so far,
however, we have been spared this no victor, no
vanquished' war, it is perhaps because the world
has not yet been so unfortunate as to produce
persons sufficiently crazy and foolish to wish to
inscribe their own names on the pages of history
which no one will ever survive to recount.
It has already been observed by speakers before
me that Mother serious threat to world peace and
security is the production and stockpiling of
more sophisticated conventional weapons. Although
they know full well the destructive capacities of
such inhuman weapons, some of the nation’s
possessing them seems most eager to employ them
in the pursuit of so called national interests
and objectives, the achievement of which does not
seem beyond means that are more acceptable under
civilized international law. In fact, those who
possess these dangerous weapons of death and
destruction often assume postures and positions
which render ineffectual the mediatory and peace
keeping efforts of the United Nations and other
international bodies concerned with seeking
peaceful solutions to conflicts. Such has been
the common frustration of the Security Council,
the OAU, the nonaligned movement and other
international and regional organizations. In most
conflicts threatening regional or international
stability, peace and security, such as, for
instance, those in the Middle East, the Persian
Gulf, the South Atlantic recently, Afghanistan,
South East Asia or southern Africa to mention
some of the current areas of tension and conflict
resolutions and decisions of those organizations
are met more with defiance and violation than
with compliance. We in Zimbabwe had as, indeed,
has all peace loving peoples of the world high
hopes and expectations of the second special
session of the General Assembly on disarmament.
We are just as deeply disappointed that the
session did not produce any tangible result.
However, in spite of the failure of the special
session, we remain even more firmly convinced
that there can be no other course for the
international community than to continue its
efforts to achieve arms control leading
ultimately to total disarmament. This will not
only ensure peace for us as individuals and
nations, but will certainly lead to a fresh and
more balanced review of our already critically
deranged sense of priorities in the allocation
and distribution of the scarce resources of our
planet. For example, we are convinced that the
$US 500 billion now annually squandered on arms
of death and destruction will be diverted towards
national, regional and interregional
developmental projects designed to benefit people
rather than to destroy them.
It is not being suggested or implied here that
success in arms control or disarmament will
create a world free of tension and even conflict.
These will always be there. What is being
suggested, however, is that the temptation to
resort lightly to the use or threat of force in
resolving political disputes between nations is
likely to be reduced markedly?
A cursory review on a regional basis of our
world, and especially of the political scene,
will very quickly reveal how far we have wandered
from the path, the ideals and the goals which
inspired the authors of the Charter of this great
Organization, of which we are all proud to be
members. I wish to start this review with the
southern African region. There the Apartheid and
racist Pretoria regime continues its oppressive
and repressive policies against the black
majority in South Africa. The same racist regime
continues its illegal occupation of Namibia in
defiance of the resolutions, decisions and
declarations of this Organization, the OAU and
the nonaligned movement and the wishes and
demands of the people of Namibia.
When in 1978 the five Western countries now known
as the Western contact group successfully
persuaded the Security Council to adopt the now
well known resolution 435, they argued that this
proposal offered prospects of an immediate
peaceful ending of racist South Africa's illegal
colonization of Namibia. Indeed, resolution 435
has since been universally accepted as the only
fair, practical and realistic basis for the
peaceful settlement of the Namibian independence
question. Efforts have since been made to
implement the plan, which the illegal regime also
accepted. Yet Namibia still remains occupied.
I wish to refer briefly to the most recent
efforts involving the front line States, Nigeria
and SWAPO on the one hand and the Western contact
group and South Africa on the other. The front
line States, Nigeria and SWAPO cooperated in
these efforts, genuinely hoping that they would
facilitate the implementation of the United
Nations plan outlined in Security Council
resolution 435. During and after the abortive
Geneva Conference in 1981, the Western contact
group informed all concerned that South Africa
had certain concerns which must be dispelled
before the implementation of the United Nations
plan for Namibian independence. We were further
persuaded that once these so called concerns had
been dispelled South Africa would cooperate in
the implementation of resolution 435.
We can say without hesitation that all the
participants in the recent consultations,
including South Africa itself, were agreed at the
end of the exercise that South Africa's concerns
regarding resolution 435 had all been completely
allayed; that is, all matters and questions relating
to resolution 435 (1978) and to the
implementation of the United Nations plan had
been discussed and fully clarified to the
satisfaction of all concerned, including South
Africa. I should mention in passing, however,
that South Africa still has to specify which of
the two electoral methods will be employed in
Namibia, that of single member constituencies or
that of proportional representation.
It must be emphasized here that SWAPO has time
and again reiterated its readiness to sign a
cease fire agreement and to take part in free and
fair elections under United Nations supervision,
as provided for in the United Nations plan. As
representatives here will recall, this has been
SWAPO's position since the abortive Geneva
Conference of 1981.
What, then, the General Assembly must be asking
itself, is blocking progress towards the
implementation of Security Council resolution 435
(1978)? The front line States, Nigeria and SWAPO
are and have long been ready to proceed to the
next point at anytime, as soon as the electoral
method is known. SWAPO needs to know this in
order to make the necessary preparations for the
elections.
What I have said so far indicates tremendous
progress towards a peaceful settlement of the
Namibian question. Let me also say that this
progress is greatly attributable to SWAPO's
cooperation and to the air of optimism and
momentum generated in the capitals of the Western
contact group before and during the six weeks of
consultations. Yet all this momentum and good
will may soon be lost if South Africa and some
members of the Western contact group continue to
manufacture pretexts for delaying the
implementation of Security Council resolution 435
(1978).
In this regard, let me make Zimbabwe's position
very clear. I am referring here to the politics
of linkage and parallelism which have been
formulated to make the departure of Cuban troops
from the People's Republic of Angola a pre
condition of the independence of Namibia. This
strategy, which is not related in any way to
Security Council resolution 435 (1978), and which
is the creation of certain members of the contact
group and Apartheid South Africa in order to
promote and serve their own bilateral interests,
is totally unacceptable to Zimbabwe. Dragging the
issue of the Cuban presence in Angola into the
Namibian question is an unwarranted and
unacceptable interference in bilateral affairs
and relations between the sovereign States of
Angola and Cuba, which are Members of the
Organization and of the nonaligned movement.
Moreover, those who subscribe to this ridiculous
and absurd view should be reminded that, while
racist and colonialist South Africa continually
commits acts of aggression against the People's
Republic of Angola, Cuban troops have never set
foot on South African soil. With regard to the
obnoxious system in South Africa itself,
Zimbabwe's position is well known. We have always
said that we should like to see the total
dismantling of Apartheid and racist minority rule
in that part of our region. We demand instead a
democratic system of government which sees all
the people of that country, regardless of race,
religion, language and sex, as equal citizens of
their land. We call upon the leaders of the
Apartheid regime in Pretoria to negotiate with
the legitimate leadership of the oppressed and
exploited black majority with a view to working
out ways and means of establishing a system of
government guaranteeing every South African
freedom and social justice. The recently proposed
so called Presidential Council giving limited
representation to South Africans of mixed race
and Asians in that country is totally
unacceptable to the people of South Africa, who
are now solidly behind the armed struggle
prosecuted by their liberation forces.
The Government and the people of Zimbabwe support
the struggle for liberation, equality and social
justice being waged by the liberation movements
in South Africa. We strongly condemn the
continued incarceration of Comrade Nelson Mandela
and other legitimate leaders of the people of
South Africa by the racist Pretoria regime. This
and the numerous political murders committed by
the racist rulers against the opponents of the
iniquitous system are also violations of human
rights. We appeal to the international community
to continue and even to intensify its material,
moral, diplomatic and political support to the
struggling people of South Africa in their
commendable efforts to free themselves from the
Apartheid yoke.
In its desperate efforts to frustrate the
liberation process in Namibia and the dismantling
of the Apartheid system within its borders, the
oppressive regime is busy waging destabilizing
campaigns against the neighboring independent and
sovereign States of Angola, Botswana, Lesotho,
Mozambique, Zambia and Zimbabwe. Economic
blackmail, bullying and sabotage, political
propaganda and subversion, and open military
aggression and mercenarism are the common tactics
employed by Apartheid in its campaign of regional
destabilization. As the Assembly is well aware,
the regime's forces have been occupying part of
Angola's territory for a year now and there is
sufficient evidence that more incursions are
being planned.
The abortive coup d’état against the legitimate
Government of the Republic of Seychelles earlier
this year by Pretoria mercenaries and criminals
is also part of this campaign of destabilization.
So also is the recruiting, training, equipping
and supporting of dissident groups in some of the
neighboring independent States for the purpose of
resisting legitimate Governments there.
Zimbabwe's position on the question of the
destabilization of neighboring States by South
Africa is that this will not deter us from our
declared policy of offering moral support and
whatever material support we can to the
liberation struggle in that land. Zimbabwe
demands that the Pretoria regime should stop
forthwith its destabilizing campaigns against our
countries. It should withdraw its forces from
Angola forthwith and unconditionally. The white
minority Government of apartheid South Africa
must be warned that no country has any right
whatsoever to violate international law with
impunity. I should now like, before leaving the
African region, to turn to the question of
Western Sahara. As the Assembly knows, this
question has for a long time been on the agenda
of the OAU and of the United Nations. The people
of the Sahraoui Arab Democratic Republic deserve
more support in their just struggle for self
determination in accordance with General Assembly
resolution 1514 (XV). Because the Government of
the Republic of Zimbabwe is totally convinced of
the justness of the Sahraoui people's cause,
Zimbabwe has recognized the Sahraoui Arab
Democratic Republic as an independent and
sovereign State. We believe that the resolution
adopted by the OAU Assembly of Heads of State and
Government at its eighteenth session, held at
Nairobi in 1981, providing for the signing of a
cease fire between Morocco and the POLISARIO and
for the holding of a referendum to be
administered by a neutral force offers the best
prospects for settling the question of Western
Sahara.
Zimbabwe views with deep concern efforts by
certain members of the OAU, apparently with
outside encouragement, to polarize and therefore
paralyse the OAU.
The past few months have witnessed a tragic
deterioration in the situation in the Middle East
region, as has been horribly exemplified by
Zionist Israel's invasion and occupation of
Lebanon and the massacring of thousands of
innocent Palestinian refugees in the Sabra and
Shatila camps on 16 and 17 September. The
civilized international community was deeply
outraged, shocked and revolted by this genocidal
act and crime against humanity, whose sadism can
only be compared to the crimes committed by the
Nazis, ironically enough against Jewish people,
during the Second World War. Surely the world
cannot behave as if the thousands of defenseless
men, women and children in the two camps were
killed by a natural disaster. The barbaric
slaughter was planned and carried out by the
Zionist Government. That Government and its
supporters who, if they had wanted to do so,
could have prevented the massacres, should be
held responsible for this crime against humanity
and appropriately punished by the international
community.
We have time and again emphasized that no
solution of the Middle East question will be
acceptable unless it recognizes the inalienable
right of the Palestinian people to national self
determination and to the establishment of a
Palestinian State under the leadership of the PLO.
It is our view that the Palestinians and their
Lebanese brothers and sisters richly deserve to
be commended for their courage, resilience and
determination in the face of naked aggression and
intimidation by Zionist Israel. Zimbabwe salutes
them, especially the gallant PLO forces who for
several weeks courageously defended their people
against Zionist butchers.
While still in the Middle East, we should like to
express our deep concern about the continuing
conflict between the Islamic Republic of Iran and
Iraq. It is our sincere hope that peace may come
to this area where regional stability and
security are seriously threatened.
Afghanistan is another area of concern to the
Organization and we feel obliged to reiterate our
position with regard to it. We feel that a
political settlement is urgent and that this is
only possible on the basis of the withdrawal of
foreign forces and the cessation of all outside
influences and pressures. Accordingly we call
upon all concerned to respect that country's
independence, sovereignty and nonaligned status.
With regard to Cyprus, Zimbabwe would again want
to see the end to all forms of foreign
intervention and interference, so that the people
of that republic may be able to determine their
own future freely. The Government of Zimbabwe
strongly supports the independence, sovereignty,
territorial integrity and nonaligned status of
Cyprus, as one united country. We share the
concern expressed by many speakers before us that
the intercommoned dialogue initiated under the
auspices of the Secretary General’s Special
Representative has not yet produced any tangible
results.
Poland is another area of international concern.
Our own view is that it is only the people of
that country free of external pressure,
intervention and interference who can resolve
their internal problems. We believe very strongly
that any solution imposed from outside and
against the will of the Polish people is totally
unacceptable.
Zimbabwe's position with regard to the situation
in South East Asia remains unchanged. We believe
very strongly in a peaceful political solution to
the Kampuchean problem in accordance with the
principles of the United Nations and the
nonaligned movement. Thus, we would like to see
the withdrawal of all foreign troops from
Kampuchean soil so that the various factions
contending for the mastery of that country might
meet to discuss and resolve their differences for
the benefit of the suffering masses of that
country.
Zimbabwe believes in the principle of self
determination and the termination of all forms
and manifestations of colonialism. For that
reason we find unacceptable Indonesia's military
intervention in East Timor. It is our belief,
therefore, that the struggle waged by the East
Timorese under the leadership of FRETILIN is a
just one, deserving international support. We
call upon Indonesia to withdraw its forces from
East Timor.
I should like to tum to the question of the
Korean peninsula, another area of major
international concern. We note with great regret
that the massive foreign military build up in the
South continues unabated and poses a grave threat
to international peace and security. The enemies
of Korean unity and the supporters of the two
Koreas myth have also been trying to confuse the
international community by their deceitful talk
of the possibility of free and fair elections in
the South. This cheap propaganda cannot deceive
anybody, as we all know that there can be no free
and fair elections in a territory under military
occupation.
While my Government will support negotiations
between North and South Korea, we believe that nomeaningful
negotiations are possible under the prevailing
conditions. We would therefore like to see the
immediate withdrawal of foreign forces from the
South, so as to create an atmosphere conducive to
mutual trust between the artificially divided
people of the peninsula. It is our strong view
that President Kim Sung's proposal for a
confederate system offers realistic prospects for
a settlement in the troubled area. If adopted, it
has every chance of putting the Korean people on
the road leading to the ultimate goal of complete
Korean reunification.
The recent crisis over the Falkland or Malvinas
Islands in the South Atlantic merits comment. In
that regard, we believe that the tragic events in
that region could have been avoided if the
parties to the conflict had observed the
principles of the Charter of the United Nations.
As Zimbabwe is opposed to the use of force in the
settlement of disputes between States, we wish to
urge the two parties to seek a peaceful, just and
lasting settlement through negotiations.
I wish to comment briefly on the international
economic situation. It will be recalled that it
was at the Fourth Conference of Heads of State or
Government of Non Aligned Countries, held at
Algiers in 1973, that the idea of a new
international economic order was introduced. That
concept, which has since been debated at many
meetings and conferences, is attractive to the
developing countries, as it seeks to halt the
perpetuation of a misdistribution of our world's
wealth. Last year, in this very Hall my
delegation and many others referred to and warned
against the dangerous deterioration in the world
economic situation. That same warning is still
very relevant today, especially since that
deterioration in the world economic situation may
adversely affect world stability, peace and
security.
Zimbabwe and all developing countries have been
hoping, almost in vain, that a conciliatory
spirit would intervene to facilitate the
concluding of global negotiations for a new
international economic order. Unfortunately,
however, up to now no progress has been achieved,
as several opportunities have been lost.
While the industrialized countries continue to be
uncooperative on this vital matter, their own
economies have not been able to escape the
ravages of one of the worst world economic
situations. It must be observed, however, that
developing economies are the hardest hit. The
industrialized countries are experiencing
inflationary spirals, massive unemployment,
currency weaknesses and high interest rates. Slow
growth rates are becoming a common feature of
their economies, too. Regrettably, these
recessionary conditions are now being used as
excuses for inward looking policies and for
protectionism against export commodities from
developing countries. We call for the immediate
liberalization of trade relations in favor of
developing countries. The balance of payment
problems of the developing countries continue to
grow. The deficits of the latter countries,
especially the non oil producing countries, have
reached astronomical figures, reflecting the
multiple crises afflicting the international
economy. Clearly, the international monetary
system needs restructuring to reflect
contemporary economic realities. The core of such
a system should be the participation of the
developing countries in the decision making
process and the enhancement of their ability to
have a significant impact on the democratization
of the international monetary system.
The problem of energy is closely linked to that
of our economic development. Our countries have
serious difficulties in meeting their oil
requirements, and the oil bills of non oil
exporting developing countries have reached
unprecedented proportions. This is, however, an
area where the developed countries and the oil
exporting, newly industrializing countries can
play a crucial role in alleviating the general
paralysis now crippling oil importing developing
countries. We do appreciate the efforts made by
some members of the Organization of Petroleum
Exporting Countries to try to resolve this acute
problem. What we would appreciate even more is
greater cooperation in the exploration of energy
resources, especially in the area of new and
renewable sources of energy.
Another area of concern to us is that of global
food supplies. The eradication of hunger and
malnutrition is, and should be, a collective
international effort. The establishment of a
world food security system and an internationally
coordinated system of nationally held food
reserves would go a long way towards ameliorating
current world food shortages and would also
guarantee surpluses for our expanding populations.
It is quite obvious that most countries cannot
escape the malignant consequences of the world
economic crisis. Indeed, some countries are faced
with stagnation and outright zero growth rates.
There is therefore the need to intensify economic
cooperation and collective self reliance among
States, particularly among the developing
countries. The new international economic order
will, however, remain illusory unless the
developing countries prove that they are willing
to be assertive and determined to play an
effective role in international economic
relations.
Finally, may I congratulate and thank the
Secretary General for his frank, objective and
honest report on the work of the United Nations,
to which I have already had occasion to refer in
my statement. The delegation of Zimbabwe agrees
entirely with every aspect of the report and
strongly endorses the references to the need to
examine more critically the peace keeping and
peace making roles of the United Nations,
especially the Security Council. The Secretary
General's report is both a welcome inspiration to
my delegation and a challenge at a time when
Zimbabwe is looking forward with humility to
serving on the Security Council. The report has
certainly refocused our attention on the noble
purposes and principles of the Charter, to which
Zimbabwe is recommitting and rededicating itself.
